Citation Nr: 1204186	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-32 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bronchial disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

3.  Entitlement to an increased evaluation for degenerative disc disease and spondylosis of the lumbosacral spine, status-post laminectomy and fusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  A May 2006 rating decision, in pertinent part, continued a 20 percent evaluation for a low back disability with radicular symptoms, and denied service connection for a bronchial condition.  A November 2007 rating decision, in pertinent part, denied service connection for cervical spinal stenosis. 

The issues of entitlement to service connection for (1) a bronchial disability, to include as secondary to a service-connected disability;  and (2) a cervical spine disability, to include as secondary to a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to a total disability rating based on unemployability due to both the service-connected back and knee disabilities has been raised by the Veteran in a statement submitted in February 2010.  That issue has not been adjudicated and it is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by chronic pain; the Veteran has between 55 to 82 degrees forward flexion in the thoracolumbar spine with objective evidence of pain.  There is no ankylosis, and the Veteran's lumbar spine disability does not result in any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. 

2.  The Veteran has been diagnosed with left lower extremity radiculopathy with MRI evidence of neurogenic symptoms and signs due to lumbar spinal stenosis.  The Veteran has reported numbness and shooting pain in the left lower extremities.  Sensory, motor, and reflex examinations are predominantly normal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease and spondylosis of the lumbosacral spine, status-post laminectomy and fusion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011). 

2.  The criteria for a 10 percent evaluation for radiculopathy in the left lower extremity secondary to degenerative disc disease and spondylosis of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Code 8620 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a February 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  December 2006 and August 2009 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The December 2006 and August 2009 notice letters were not sent prior to the initial rating decision.  Despite the inadequate timing of these notices, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the fully compliant notice in December 2006.  The RO subsequently readjudicated the case in an October 2008 statement of the case (SOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment records, VA examinations, and Social Security Administration medical records have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in February 2007 and October 2009.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they included a review of the claims folder; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

In a November 2009 substantive appeal, the Veteran contends that increased compensation for his lumbar spine disability is warranted because his disability worsened.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377   (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in his substantive appeal, it appears that the Veteran is arguing that his lumbar spine disability worsened since the submission his initial claim.  Since that time, the Veteran was afforded VA examinations in February 2007 and October 2009, in conjunction with his current appeal.  The Board notes that his most recent October 2009 rating examination was completed just one month prior to his November 2009 statement.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board finds that VA has fulfilled its duty to assist the Veteran by providing a contemporaneous medical examination in November 2009, and the Board finds that this examination is sufficient for determining the Veteran's current level of disability.  The Board finds that the Veteran's mere disagreement with the result of an examination is an insufficient basis for reexamination under 38 C.F.R. § 3.327.  38 C.F.R. § 3.327 specifies that a reexamination will be required if the evidence indicates a material change in the disability or that the rating may be incorrect.  As there is no indication that the Veteran has sustained a material change in disability since his October 2009 VA examination, or that the rating may be incorrect, the Board finds that a remand for a new VA examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected lumbar spine disability results in symptoms that would warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011)

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).
 
An August 2005 VA examination reflects persistent low back pain as well as complaints of numbness radiating to the left leg.  The Veteran denied having any incapacitating episodes in the past 12 months.  A physical examination reflects 30 degrees active flexion without pain and 55 degrees flexion with pain.  The Veteran had 15 degrees extension with pain and 10 degrees extension without pain.  He had 10 degrees left and right lateral bending with pain and 5 degrees left and right lateral bending without pain.  He had 45 degrees right rotation without pain and 40 degrees right rotation with pain.  He had 30 degrees left rotation without pain and 20 degrees left rotation with pain.  There was no additional pain, weakness, fatigue, or functional loss with repetitive motion.  A neurological examination shows no sensory defect on in the right lower extremity; the Veteran had mild sensory defect in the left leg.  The VA examiner noted, however, that lower leg paresthesias were as likely as not vascular in etiology.  

A February 2007 VA examination of the spine shows that the Veteran received physical therapy and treatment at the VA pain clinic for chronic lumbar pain.  The Veteran additionally reported pain radiating into the left lower extremity with a history of tingling and numbness in the left leg and foot.  The Veteran wore a back brace and used a cane.  He had not been employed since 2003 and felt that he was unemployed because of his neck, back, and chronic pain problems.  A physical examination shows that the Veteran's gait was wide-based and antalgic.  The Veteran had tenderness and paravertebral muscle spasms.  He had 70 degrees forward flexion associated with mild pain, 34 degrees extension, and 30 degrees lateral rotation and lateral flexion on either side.  He had slight pain with left lateral movements.  Deep tendon reflexes were somewhat diminished to normal bilaterally in the planter and dorsiflexors.  The Veteran was diagnosed with degenerative disc disease and spondylosis of the lumbar spine with intermittent left lumbosacral radiculopathy symptoms.  Functional loss due to pain was noted to be mild.  Joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups.  Functional loss was noted to be mild to moderate.  

An October 2007 VA examination of the cervical spine included neurological testing of the lower extremities.  Motor, sensory, and reflex examinations of the lower extremities were normal.  

An October 2009 VA examination reflects a history of lumbar spine pain which was constant, with radiation of pain into the left big toe.  The Veteran had a history of fatigue, decreased motion, stiffness, weakness, and spasm.  He had flare-ups of pain lasting three to seven days, described as severe.  The Veteran had no incapacitating episodes of spine disease.  A physical examination reflects an antalgic gait with poor propulsion.  The Veteran did not have ankylosis in the thoracolumbar spine.  There was evidence of spasm, guarding, pain with motion, and tenderness in the thoracic spine.  Muscle spasm, tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor, reflex, and sensory examinations of the lower extremities were normal.  The Veteran had 84 degrees flexion and 24 degrees extension in the thoracolumbar spine.  He had 30 degrees left and right lateral flexion and 30 degrees left and right lateral rotation.  There was evidence of pain with active motion and with repetitive motion.  After three repetitions of range of motion, flexion was additionally limited to 82 degrees and extension was additionally limited to 22 degrees.  The Veteran was retired at the time of his examination and had been granted social security disability.  With respect to activities of daily living, the Veteran's lumbar spine disability was noted to have moderate effects on traveling and severe effects on chores, shopping, exercise, and recreation.

VA treatment records dated from 2005 to 2009 reflect complaints of low back pain treated with physical therapy and medication.  VA treatment records dated from 2006 to 2008 reflect radiating pain and numbness in the left leg and foot.  A September 2008 VA treatment report shows that motor, sensory, and reflex examinations of the lower extremities were normal.  A July 2008 surgery attending preoperative note reflects neurogenic symptoms and signs with MRI.  The Veteran had a diagnosis of neurogenic claudication from lumbar spinal stenosis.  The Veteran had a lumbar laminectomy in July 2008.  

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2011).  The Veteran is in receipt of a 20 percent evaluation for his service-connected spine disability.  A higher 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

The Veteran's lumbar spine disability is not shown to result in forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine to warrant a higher 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2011).  An August 2005 VA examination 30 degrees active flexion without pain and 55 degrees flexion with pain; a February 2007 VA examination reflects 70 degrees forward flexion associated with mild pain; and an October 2009 VA examination reflects 82 degrees forward flexion after repetitive motion.  The Veteran had at least 55 degrees active flexion in the thoracolumbar spine with pain and at least 30 degrees active flexion without pain during an August 2005 VA examination.  The General Rating Formula for Diseases and Injuries of the Spine specifically provide that the rating criteria are to be applied with our without symptoms such as pain.  Therefore, both range of motion findings on August 2005 examination are for application and, taken together, show that flexion in excess of 30 degrees was possible at the of the examination as shown by the ability to flex to 55 degrees.  More recent VA examinations reflect a greater degree of flexion in the thoracolumbar spine, ranging from 70 to 82 degrees with noted pain.  The Board finds that the Veteran's range of motion does not approximate a rating based on forward flexion limited to 30 degrees or less, even with consideration of the Veteran's limitations due to pain.  In that regard, pain with motion was noted to be mild at the time of a February 2007 VA examination, and the Veteran was able to complete 82 degrees forward flexion after repetitive motion October 2009.  VA examinations show that the Veteran had measurable ranges of motion in the spine; he did not have ankylosis of the thoracolumbar spine at any time during the course of this appeal.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher 40 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  Ratings based on paralysis, neuritis, or neuralgia of the peripheral nerves are discussed in more detail below.  

Intervertebral Disc Syndrome

Diagnostic Code 5243 contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  VA examinations dated in August 2005 and October 2009 show that the Veteran had no incapacitating episodes of spine disease, and no incapacitating episodes are indicated by the Veteran's VA treatment records.  The Veteran is not shown to have incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician secondary to his lumbar spine disability.  Therefore, a higher evaluation is not assignable under Diagnostic Code 5243.

Neurological Manifestations 

The Board has considered whether separate or higher evaluations are available to the Veteran based on neurological manifestations secondary to his lumbar spine disability.  Diagnostic Codes 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730 (2011). 

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

The Board finds that a 10 percent evaluation is warranted for mild radiculopathy of the left lower extremity under Diagnostic Code 8620 based on the Veteran's consistent reports of numbness and shooting pain in the left lower extremity, left lumbosacral radiculopathy symptoms diagnosed in February 2007, and objective MRI evidence of neurogenic symptoms and signs due to lumbar spinal stenosis shown on a VA July 2008 preoperative note. 

The Board finds that a higher 20 percent evaluation is not warranted under Diagnostic Code 8620 for left lower extremity radiculopathy where the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  In that regard, an August 2005 VA examination reflects mild sensory defect in the left leg.  A February 2007 VA examination shows that deep tendon reflexes were somewhat diminished to normal bilaterally in the planter and dorsiflexors.   More recent October 2007 and October 2009 VA examinations, and a September 2008 VA treatment report show that motor, sensory, and reflex examinations of the lower extremities were normal.  The Board finds, based on the medical evidence of record, that the Veteran's left lower extremity neurological symptoms are not moderate in degree.

VA examinations and VA treatment records do not reflect complaints related to numbness or pain in the right lower extremity, an August 2005 VA examination reflects no sensory defects in the right lower extremity, and more recent October 2007 and October 2009 VA examinations, and a September 2008 VA treatment report show that motor, sensory, and reflex examinations of the lower extremities were normal.  The Veteran has not been diagnosed with radicular symptoms in the right lower extremity at any time during the course of this appeal.  The Board finds, therefore, that a separate evaluation is not warranted for neurological manifestations in the right lower extremity.

Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are largely credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned ratings.  The Board notes that the Veteran's statements as to unemployability, as well as lay statements from family members, have been considered in remanding the Veteran's claim for a TDIU.  The Veteran's reports of numbness and shooting pain in the legs have been considered in evaluating neurological manifestations of his lumbar spine disability.  However, absent any complaints or objective findings shown by the record pertaining to right leg numbness or pain, the Board finds that there is no credible evidence establishing neurological symptoms in the right leg; the Board finds it unlikely that the Veteran would present with complaints only pertaining to left leg if both legs were symptomatic.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the objective medical findings provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected lumbar spine are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


C.  Conclusion

The preponderance of the evidence is against finding that degenerative disc disease and spondylosis of the lumbosacral spine, status-post laminectomy and fusion, warrants a higher rating evaluation.  The Board concludes that the evidence supports a 10 percent rating for radiculopathy in the left lower extremity secondary to degenerative disc disease and spondylosis of the lumbosacral spine.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  


ORDER

An increased rating for degenerative disc disease and spondylosis of the lumbosacral spine, status-post laminectomy and fusion, in excess of 20 percent, is denied.

A 10 percent rating, but no more, is granted for radiculopathy in the left lower extremity secondary to degenerative disc disease and spondylosis of the lumbosacral spine, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011). 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b) .

Bronchial Asthma

In a December 2008 substantive appeal (VA Form 9), the Veteran indicated that he was told that his bronchitis was directly related to his sinus problems, that these problems first appeared in service, and that they had gotten progressively worse over the years.  In a subsequent November 2009 rating decision, the RO granted service connection for chronic sinusitis and chronic allergic rhinitis.  Although the Veteran was afforded a VA examination to address his claimed bronchitis, a medical opinion was not provided at that time.  As such, the Board finds that a remand for a supplemental VA opinion is necessary to determine if the Veteran's currently diagnosed bronchial asthma is etiologically related to service, or to his service-connected sinusitis or allergic rhinitis.  

Cervical Spine Disability 

The Veteran has claimed entitlement to service connection for a cervical spine disability as secondary to a service-connected lumbar spine disability.  Although an October 2007 VA examiner opined that the Veteran's cervical spine condition was less likely as not caused by or secondary to a service-connected low back injury with radicular symptoms; he did not address the issue of secondary service connection on the basis of aggravation.  The record also includes a March 2007 VA psychologist's opinion.  The Veteran's treating psychologist stated that it is well documented in medical literature that an injury to the lumbar area of a spine can and often does lead to defects in the cervical spine.  He reasoned that when a person uses a cane for mobility, the cane takes pressure off the low back but often replaces it on the cervical area as the person leans with the cane on every step.  The Board notes that VA examinations show that the Veteran uses a cane and has an antalgic gait with poor propulsion.  The October 2007 VA examiner did not address the March 2007 VA opinion.  In light of the foregoing, the Board finds that a remand for a supplemental VA opinion is necessary to address the October 2007 opinion and to address the issue of secondary service connection on the basis of aggravation. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an appropriate VA examiner for a supplemental medical opinion to address the etiology of the Veteran's bronchial asthma.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.  The examiner should review the entire claims folder, to include service treatment records.  The VA examiner should respond to the following:

a).  State whether it is at least as likely as not that bronchial asthma was incurred in service;

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

b).  State whether it is at least as likely as not that bronchial asthma is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected sinusitis or allergic rhinitis.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

2.  The RO/AMC should refer the case to an appropriate VA orthopedic examiner for a supplemental medical opinion.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.  The examiner should review the entire claims folder, to include a March 2007 opinion rendered by the Veteran's VA treating psychologist.

The examiner should state whether it is at least as likely as not that the Veteran's diagnosed cervical spine disability is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected lumbar spine disability.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  Citation to medical authority/treatise would be extremely helpful.  The VA examiner should specifically discuss a March 2007 opinion rendered by the Veteran's VA treating psychologist.

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


